Citation Nr: 0012871	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than March 22, 1995, 
for the grant of a total disability rating for schizophrenia.


REPRESENTATION

Veteran represented by:	Ray R. Whitlow, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to November 
1968, when he was retired on account of disability.


FINDINGS OF FACT

1.  For at least one year prior to the filing of the instant 
claim for entitlement to an increased disability rating, the 
veteran's schizophrenia resulted in active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

2.  The instant claim for entitlement to an increased 
disability rating was received March 22, 1995.


CONCLUSION OF LAW

1.  As of March 22, 1994, the veteran's schizophrenia was 
productive of total social and industrial inadaptability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1994).

2.  An effective date of March 22, 1994, for the award of a 
100 percent disability rating for chronic undifferentiated 
schizophrenia is warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400(o) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the veteran's claims file shows that he filed a 
claim for entitlement to service connection for schizophrenia 
in November 1968, the same month of his discharge from 
service.  On the application, he noted that he expected to 
receive disability retirement pay from the Navy.  

By rating decision of November 1968, the RO granted service 
connection for a schizophrenic reaction of undifferentiated 
type and assigned a 100 percent disability rating.  A letter 
dated in December 1968 informed the veteran that service 
connection for a nervous condition incurred during the 
Vietnam Era, had been granted effective November 2, 1968, and 
that a 100 percent disability rating had been assigned.  The 
letter also contained the information that his monthly 
payment would be $300.00, but that upon receipt of his 
marriage certificate, the RO would be able to increase the 
monthly payment to $325.00.  Although a copy of the notice is 
not included in the claims file, an RO worksheet dated in 
December 1968 indicates that the veteran had not elected to 
waive receipt of his Navy disability retirement pay, and that 
he was furnished with a standard form notification regarding 
his right to elect to receive VA disability compensation 
instead. 

Governing law and regulations provide that not more than one 
award of pension, compensation, or emergency officers' 
regular or reserve retirement pay will be made concurrently 
to any person based on his or her own service except as 
provided in 38 C.F.R. § 3.803 relating to naval pension and 
38 C.F.R. § 3.750(c) relating to waiver of retirement pay.  
38 C.F.R. § 3.700.  When the veteran filed his original claim 
for service connection in November 1968, the law in force at 
that time provided that a retiree such as the veteran could 
receive compensation upon filing with the service department 
concerned a waiver of so much of his retirement pay as is 
equal in amount to the pension or compensation to which he 
was entitled.  38 C.F.R. § 3.750 (1968).  Therefore, because 
the veteran did not complete and file a waiver form after the 
November 1968 grant of a 100 percent disability compensation, 
the VA was precluded from paying him VA compensation to which 
he was otherwise entitled.

In December 1976, the regulation was amended to provide that, 
"In the absence of a specific statement to the contrary, the 
filing of an application for compensation by a veteran 
entitled to retirement pay constitutes such a waiver."  41 
Fed. Reg. 53797 (December 9, 1976).  This provision remains 
in force today.  38 C.F.R. § 3.750(c) (1999).

The veteran did not again contact the VA with regard to his 
disability compensation until January 1979, although evidence 
contained in the claims file indicates that he received 
treatment from the VA and engaged in correspondence with the 
Navy regarding their evaluation of his disability.  In 
January 1979, he wrote to the RO, requesting that they 
"reconsider" his claim for compensation for a nervous 
disorder.  In the letter, he indicated that he had been 
treated on an outpatient basis at the VA Hospital in Walla 
Walla, Washington, since June 1978, and requested that the RO 
obtain copies of these treatment records in support of his 
claim.  Lastly, he stated he had been unable to maintain 
gainful employment since 1971.  

The RO provided the veteran with a formal application for a 
total disability rating based upon unemployability, which he 
completed and returned in a timely manner.  The RO also 
scheduled the veteran for a VA examination.  Based upon 
incomplete copies of VA treatment reports, and the February 
1979 VA examination report, the RO assigned a 10 percent 
disability rating for a schizophrenic reaction of chronic, 
undifferentiated type, effective January 15, 1979.  Because 
38 C.F.R. § 3.750(c) had been amended, the veteran's 
signature on the application for a total disability rating 
was deemed to include a waiver of retirement pay, and the RO 
was able to begin paying the veteran monthly compensation at 
a 10 percent rate.  

The veteran perfected a timely appeal of the disability 
rating assigned to the Board.  By decision of May 1981, the 
Board reviewed the evidence of record and held that a 
disability rating in excess of 10 percent was not warranted.  

In November 1983 the veteran presented a claim for 
entitlement to an increased disability rating.  The RO 
obtained private treatment records and scheduled the veteran 
for a VA examination.  Based upon review of the private 
treatment records and the VA examination report, the RO 
increased the disability rating assigned to the veteran's 
schizophrenic reaction to 50 percent, effective in January 
1983, based upon medical evidence of that date, which was 
interpreted as reflecting that level of disability.  

The veteran made another claim for an increased disability 
rating in March 1995.  Based upon review of VA treatment 
records, the RO increased the veteran's disability rating to 
70 percent, effective March 22, 1995, reflecting the date the 
veteran's claim was received.  In January 1996, the veteran 
submitted an application for increased compensation based on 
unemployability.  In March 1996, he submitted a letter 
clarifying that he believed he was entitled to a 100 percent 
disability rating retroactive to 1972, the date he reported 
he had last worked.  Upon review of this claim, the RO 
granted a 100 percent disability rating and assigned an 
effective date of March 22, 1995, the date the previous claim 
had been received.  The veteran is now requesting an earlier 
effective date than March 22, 1995.

In general, the effective date of an award based on a claim 
for benefits is based on the filing of a claim for such 
benefits.  38 U.S.C.A. § 5110; See Wells v. Derwinski, 3 Vet. 
App. 307 (1992).  The effective date for an award of 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim for increase was received within 
one year from such date, otherwise, the effective date will 
be the date the claim was received.  38 C.F.R. § 3.400(o).

The Board's May 1981 decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  We note that the veteran has not filed 
a claim alleging the May 1981 Board decision involved clear 
and unmistakable error, under the provisions of 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400-1411.  During the December 1999 
hearing on appeal, the veteran's attorney clarified that the 
veteran's claim for an earlier effective date does not rest 
upon a specific allegation of error in any of the previous 
final decisions, including the Board's decision.  
[Transcript, p. 3]

Likewise, the November 1983 RO decision granting a 50 percent 
disability rating is final.  The veteran did not appeal this 
decision and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

As noted above, the effective date for an award of disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim for increase was received within one 
year from such date, otherwise, the effective date will be 
the date the claim was received.  38 C.F.R. § 3.400(o).  The 
claim which led to this appeal was received at the RO on 
March 22, 1995.  Thus, under the governing regulation, the 
earliest effective date which could be assigned, absent a 
successful claim of clear and unmistakable error, is one year 
prior to the date the claim was received, if the evidence 
supports a factual conclusion that the higher disability 
rating was warranted one year prior to the filing of the 
claim.  

According to the 1994 schedule of disability ratings, 
psychotic disorders such as undifferentiated schizophrenia 
were considered productive of impairment warranting a 
100 percent disability rating when the disability resulted in 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1994).

A review of the evidence in this case, including the 
testimony of the veteran and his wife, as well as the medical 
evidence of record prior to March 1995, convinces the Board 
that the veteran was indeed rendered unemployable by his 
schizophrenia and that he manifested active psychotic 
manifestations of such severity, depth, persistence, and 
bizarreness as to additional produce total social 
inadaptability.  Outpatient treatment records reflect 
suicidal ideation, depression, and marital difficulty in 
November 1993.  At that time, it was noted that there was 
little improvement on medication.  Therefore, the Board holds 
that the evidence supports a grant of a 100 percent 
disability rating one year prior to the March 22, 1995, claim 
for an increased disability rating.  An effective date of 
March 22, 1994, is therefore warranted for the award of a 
100 percent disability rating for chronic undifferentiated 
schizophrenia.  An effective date earlier than March 22, 
1994, is precluded by law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

An effective date of March 22, 1994, is granted for the award 
of a 100 percent disability rating for chronic 
undifferentiated schizophrenia, subject to the laws and 
regulations governing the award of monetary benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)



 

